DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a handle is attached at the pump end and near the pump so that the handle can be held while walking a pet. No discussion in regard to a handle at the pump area was found in the specification. It appears that the handle is shown in fig. 7 but there is no reference numeral and/or discussion of this handle in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 20160157589 A1) in view of Allen (US 20160302390 A1) and Erasmus (US 4059111 A).
For claim 1, Austin teaches a utility hydration pet vest, the vest comprising: 
a body portion (102,104,106, etc.) defined by an inner surface and an outer surface (surfaces can be seen from the figures, self-explanatory), 
the body portion further defined by a shoulder section (at ref. 104), and a rear section (any area from ref. 102 to ref. 106) having an overlaying outside pocket layer (any one of 112a,112b,122,124) on the outer surface of the body portion, 
the outside pocket layer being formed along a dividing line (not numbered but can be seen as the border stitching around the pocket) to define an isolated liquid compartment (compartments of 112a,112b) having respective first and second access openings (114), the outside pocket layer further being formed along the dividing line to define an isolated utility compartment (compartment of any one of ref. 122,124) having a third access opening (not numbered but can be seen in fig. 8 at ref. 114 and ref. 122), 

a pair of front fastening straps (126) disposed at the shoulder section (at ref. 102 or 104 area) of the body portion, the front fastening straps comprising a front detachably attachable end(110); and 
a pair of rear fastening straps (126) disposed at the rear section (at ref. 106 area) of the body portion, the rear fastening straps comprising a rear detachably attachable end (110); 
wherein a pump (408) is disposed at the pump end of the dispensing tube(fig. 8); 
wherein a bowl fastener (fig. 9, the bowl 900 has a handle-like member with hook and loop fastener).
However, Austin is silent about the body portion further defined by a shoulder section forming a pair of openings; a handle is attached at the pump end and near the pump so that the handle can be held while walking a dog; and the bowl fastener detachably couples the collapsible drinking bowl with the dispensing tube. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bowl fastener of Austin to detachably couple the collapsible drinking bowl with the dispensing tube, depending on the user’s preference to do so, for the bowl fastener can structurally allow the user to perform the attachment if he/she wishes to do so. 



    PNG
    media_image1.png
    439
    676
    media_image1.png
    Greyscale

 	Erasmus teaches a liquid dispenser comprising a dispense tube (4), a pump (5) and a handle (7 and/or 9) is attached at the pump end (the handle is attached to the pump end, which is the end coming out of the pump 5; also, “end” can be any area on the dispenser tube as long as it is part of the end coming out of the pump) and near the pump (“near” is broad without a fixed distance or numerical position, thus, the handle is considered near the pump) so that the handle can be held while walking a dog (functional recitation to which the handle of Erasmus can be held by the user for walking or any other activities with an animal). It would have been obvious to one having 
For claim 6, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein the front limbs of the dog pass through the pair of openings 13in the body portion (as taught by Allen for he was relied on for the pair of openings).  
For claim 9, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches that it would be implied in Austin that there are stitching used to attach the parts of the vest. In the event that it is not, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the divided line of Austin as modified by Allen and Erasmus be stitched, since stitching is notoriously well-known in the art of vest making for attachment of pockets or accessories or the like. 
For claim 10, Austin as modified by Allen and Erasmus further teaches the utility hydration pet vest as described above, and further teaches wherein the isolated liquid compartment comprises a bladder (410 of Austin).  
For claim 11, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein the bladder comprises a polyurethane rubber sheet (para. 0090 of Austin).  
For claim 12, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein a liquid in the isolated liquid compartment comprises water (para. 0065,0090 of Austin).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Richards (US 20060090711 A1).
 	For claim 2, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about wherein the body portion is fabricated from a nylon, polyester blend.
	Richards teaches a pet vest comprising a body portion (38) is fabricated from a nylon, polyester blend (para. 0021). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body portion of Austin as modified by Allen and Erasmus be fabricated from a nylon, polyester blend, as taught by Richards, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for water-resistant property).  In re Leshin, 125 USPQ 416.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Lobanoff (US 20030150400 A1).
 	For claim 13, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about wherein the front and rear fastening straps comprise a 2 inch polyester webbing material.  
	Lobanoff teaches an animal vest comprising fastening straps that are made of polyester webbing material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the front and rear 
	Austin as modified by Allen, Erasmus, and Lobanoff is silent about have the polyester webbing material be 2 inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the polyester webbing material of Austin as modified by Allen, Erasmus, and Lobanoff be 2 inch, depending on the degree of reinforcement the user wishes the straps to have, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 14, Austin as modified by Allen, Erasmus, and Lobanoff teaches the utility hydration pet vest as described above but is silent about wherein the fastening straps comprise a slider adjuster.  In addition to the above, Lobanoff further teaches a slider adjuster (212) for the fastening strap (fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a slider adjuster as taught by Lobanoff in the straps of Austin as modified by Allen, Erasmus, and Lobanoff in order to allow length adjustment of the straps. 
	For claim 15, Austin as modified by Allen, Erasmus, and Lobanoff teaches the utility hydration pet vest as described above but is silent about wherein the front and rear detachably attachable ends comprise a snap-fit buckle.  In addition to the above, . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Milson (US 20070272170 A1). 
 	For claim 16, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about a heating element operable to heat the body portion and a cooling element operable to cool the body portion, and the heating element and the cooling element are set in different positions on the vest.  
	Milson teaches an animal vest comprising a heating element operable to heat the body portion (para. 0018) and a cooling element operable to cool the body portion (para. 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a heating element and a cooling element as taught by Milson in the body portion of Austin as modified by Allen and Erasmus in order to provide therapeutic effect or heating for the animal. 
	The combination of Austin as modified by Allen, Erasmus and Milson is silent about the heating element and the cooling element are set in different positions on the vest. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use both heating and cooling elements in different positions or pockets on the vest of Austin as modified by Allen, Erasmus and . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Erasmus (as above), Graves (as above), and Lobanoff (as above).
 	The limitation for claim 18 has been explained in the above, thus, please see above. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen, Erasmus, Graves, and Lobanoff as applied to claim 18 above, and further in view of Milson (as above). 
 	The limitation for claim 19 has been explained in the above, thus, please see above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Erasmus (as above), Forbes (as above), Milson (as above), Graves (as above), Lobanoff (as above), and Revheim (as above).
 	The limitation for claim 20 has been explained in the above, thus, please see above. There are no other elements in Austin that are different from the claimed invention so Austin does teach within the scope of consisting of as combined with Allen, Forbers, Milson, Graves, Lobanoff, and Revheim. 
Response to Arguments
Applicant’s arguments with respect to claims 1,2,6,9-16,18-20 have been considered but are moot because the new ground of rejection does not rely on any 
Furthermore, the amended claim I further specifies a bowl fastener detachably couples the collapsible drinking bowl with the dispensing tube, which makes the collapsible drinking bowl could be easy to reach when walking the dog and needs to be hydrated.

	As stated in the above, Austin teaches in fig. 9 that the bowl 900 has a fastener. Thus, one of ordinary skill in the art would know that he/she can use this fastener as a handle for handling the bowl or if he/she wishes to attach the bowl to any part of the vest such as the dispensing tube. 
By adding these sentences, the amended claim 16 is narrowed comparing to the original one and is believed to be distinct from the cited reference. Because the cited references do not disclose that the vest can contain both the heating function and cooling function. The cited references only disclose either one of the functions, while the present invention can have both heating and cooling functions integrated into one vest (like FIG. 9). Therefore, the user can decide which function to use based on the weather, and don't need to help the dog to change into another vest every time the temperature drops or rises. In this way, it is clear that there is a difference between the present invention and the cited references.

	As stated in the above, Milson et al. teach applying heating and/or cooling elements in the pockets of the vest as needed based on where the animal needs the therapy. Using one or both elements in different locations is nothing new in the art nor a patentable feature that is distinguishable over Milson’s teaching. One of ordinary skill in the art would know to use one or both heating and cooling elements in any of the area on the animal where it needs the therapy. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643